              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 MARK RUSSELL WEINERT,

                            Plaintiff,

 v.                                                Case No. 18-CV-1995-JPS


 DR. CHARLES LARSON,                                               ORDER

                            Defendant.


       On April 25, 2019, Plaintiff filed a motion for reconsideration of the

Court’s April 10, 2019 screening order. (Docket #17). Specifically, Plaintiff

asks that the Court reinstate a defendant who was dismissed upon

screening, Candace Whitman (“Whitman”). Id. Though not cited in the

motion, this appears to be a request for relief pursuant to Federal Rule of

Civil Procedure (“FRCP”) 60(b).

       FRCP 60(b) offers relief from a court’s order or judgment if a party

can show “the narrow grounds of mistake, inadvertence, surprise,

excusable neglect, newly discovered evidence, voidness, or ‘any other

reason justifying relief from the operation of the judgment.’” Tylon v. City

of Chicago, 97 Fed. App’x 680, 681 (7th Cir. 2004) (quoting FRCP 60(b)(6)).

Such relief “is an extraordinary remedy and is granted only in exceptional

circumstances.” Harrington v. City of Chicago, 443 F.3d 542. 546 (7th Cir.

2006). Plaintiff does not argue any of the first five grounds, so the Court is

limited to analyzing the sixth “catch-all” provision.

       The Court finds no exceptional circumstances upon which to grant

the extraordinary relief afforded by FRCP 60(b). The Court dismissed
Whitman from Plaintiff’s original complaint because Plaintiff alleged that

Whitman had acted at the direction of Plaintiff’s treating physician. See

Berry v. Peterman, 604 F.3d 435, 443 (7th Cir. 2010) (a medical care system

requires nurses to defer to treating physicians’ instructions and orders in

most situations, so long as their deference is not unthinking). Plaintiff also

alleged that Whitman did not take enough care to ensure the sedative

Plaintiff’s doctor had prescribed would actually be available to Plaintiff at

the hospital; but this allegation amounts to negligence at best, which is not

actionable under the Eighth Amendment. See McGowan v. Hulick, 612 F.3d

636, 640 (7th Cir. 2010) (“But negligence, even gross negligence, does not

violate the Constitution.”).

       Plaintiff’s primary argument for reconsideration is that he should

have been allowed to proceed against Whitman on a retaliation claim.

Specifically, he states that Whitman instructed another nurse to give “false”

information to Waupun Memorial Hospital about Plaintiff’s medical

history, which he believes resulted in him not receiving the treatment he

wanted. (Docket #17 at 2). This is not the stuff of a retaliation claim. To

prevail on a First Amendment retaliation claim, the plaintiff must

ultimately show that (1) he engaged in activity protected by the First

Amendment; (2) he suffered a deprivation that would likely deter First

Amendment activity in the future; and (3) the First Amendment activity

was “at least a motivating factor” in the defendant’s decision to take the

retaliatory action. Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009).

Plaintiff’s complaint has nothing to do with protected speech, or retaliation

therefor.

       Plaintiff’s motion for reconsideration will be denied.




                                 Page 2 of 3
      Accordingly,

      IT IS ORDERED that Plaintiff’s motion for reconsideration (Docket

#17) be and the same is hereby DENIED.

      Dated at Milwaukee, Wisconsin, this 30th day of April, 2019.

                                BY THE COURT:



                                _____________________________
                                J. P. Stadtmueller
                                U.S. District Judge




                              Page 3 of 3
